Citation Nr: 1008802	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for nasal congestion/sinus 
drainage with headaches, also claimed as sinusitis, as 
secondary to service-connected disability of deviated 
nasoseptum and depressed right nasal bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in November 2009.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

At the outset, the Board notes that the January 2005 rating 
decision granted service connection for a deviated nasoseptum 
and depressed right nasal bone and assigned a 10 percent 
disability evaluation.  

The Veteran maintains that he currently has chronic sinusitis 
which is caused or aggravated by his service-connected 
deviated nasoseptum and depressed right nasal bone.  

In support of his claim, the Veteran submitted a September 
2004 statement from his private physician, J. Crossley, M.D., 
which indicated that the Veteran's service-connected 
depressed fracture of the right nose with septal deviation 
interfered with his breathing and caused repetitive 
sinusitis-type problems.  

In a January 2005 report, a VA examiner, after examination of 
the Veteran and review of claims folder, stated that the 
depressed right nasal bone and deviated nasoseptum with 
airway obstruction on the right were the only residuals of 
the Veteran's nasal trauma.  

In a November 2006 report, prepared by the same examiner who 
performed the January 2005 VA examination, it was indicated 
that the Veteran's claims folder had again been reviewed.  
Following examination, the examiner rendered a diagnosis of 
no acute or chronic sinusitis.  He indicated that he did not 
agree with Dr. Crossley when he stated that the Veteran's 
nasal fracture with septal deviation was causing repetitive 
sinusitis, nor did he agree with Dr. Crossley's assessment 
that the Veteran needed to have nasal surgery.  The VA 
examiner observed that sinus x-rays in January 2004 showed 
moderate mucosal thickening in the left maxillary and left 
ethmoid sinuses, and he indicated that this was as likely as 
not due to allergic swelling in these sinuses.  He also 
observed that the Veteran was on allergy medication.  The 
examiner then stated that it was less likely than not that 
the Veteran's sinusitis was caused by, or aggravated by, his 
service-connected nasal fracture with deviated nasal septum.  
His rationale was that the Veteran's septal deviation was not 
enough to obstruct a nasal sinus and that sinus x-rays were 
normal in January 2005 and "they are normal today."  

At the time of his November 2009 Travel Board hearing, the 
Veteran stated that he did not have X-rays taken at the time 
of the November 2006 VA examination.  He indicated x-rays 
were not taken so there could be no comparison made with any 
previous x-ray.  The Veteran also submitted an October 2005 
letter from Dr. Crossley that had not been previously 
associated with the claims folder.  In the October 2005 note, 
Dr. Crossley stated that that the Veteran's depressed 
fracture on the right side of his nose gave him total nasal 
obstruction, especially on the right side.  It made him 
obstructive but also caused repetitive sinus problems.  He 
noted that the 2004 CT scan showed persistent sinusitis on 
the right maxillary and ethmoid sinuses.  

The Board notes that while the November 2006 VA examiner made 
reference to normal x-ray findings "today," there is no 
report of any November 2006 sinus x-ray of record.  Moreover, 
the Veteran has indicated that no x-rays of his sinuses were 
taken at the time of the examination.  The Board further 
observes that the VA examiner cited to normal findings on 
November 2006 x-rays as part of his rationale as to why it 
was less likely as not that the Veteran's sinusitis was 
caused by, or aggravated by, his service-connected nasal 
fracture and septal deviation.  

To clear up any discrepancy as to whether sinus x-rays were 
taken in November 2006, an attempt should be made to obtain a 
copy of the report that was made in conjunction with any 
sinus x-rays taken in November 2006.  

The Board further notes that, while the Veteran submitted 
proper authorization to waive original jurisdiction review as 
it relates to the October 2005 letter from Dr. Crossley, the 
letter was not of record when the November 2006 VA examiner 
rendered his opinion.  As the letter is pertinent to the 
issue on appeal, the November 2006 VA examiner should have an 
opportunity to review the letter and determine if it would 
change his opinion with regard to the Veteran's sinusitis 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of any 
reports of any sinus x-rays performed in 
conjunction with a November 2006 VA 
examination.  If no results are 
available, or no x-rays were performed, 
this should be documented in the 
Veteran's claims folder.  If results of 
November 2006 VA x-rays cannot be 
obtained, the Veteran should be scheduled 
for sinus x-ray studies to determine the 
absence or presence of sinusitis as well 
as the type of sinusitis that is present.  

2.  After performing paragraph (1) above, 
the claims folder should be returned to 
the examiner who performed the November 
2006 VA examination.  After reviewing the 
claims folder, to include the October 
2005 letter from Dr. Crossley and any x-
rays taken if the November 2006 x-rays 
results cannot be located, the examiner 
is again requested to render an opinion 
as to whether it is at least as likely as 
not that any sinusitis found to be 
present is caused or aggravated by the 
Veteran's service-connected deviated 
nasoseptum and depressed right nasal 
bone.  Complete detailed rationale is 
requested for any opinion that is 
rendered.  

If the November 2006 VA examiner is not 
available, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current nasal 
congestion/sinus drainage with headaches, 
also claimed as sinusitis, and its 
relationship, if any, to his service-
connected deviated nasoseptum and 
depressed right nasal bone.  The claims 
folder must be made available to the 
examiner and all findings, including x-
ray studies, must be reported in detail.  
The examiner should indicate that he has 
reviewed the claims folder in the report. 

The examiner should offer an opinion on 
the following question:  Is it at least 
as likely as not (50 percent probability 
or greater) that the Veteran's service-
connected deviated nasoseptum and 
depressed right nasal bone caused or 
aggravated (permanently worsened in 
severity) any current nasal 
congestion/sinus drainage with headaches, 
also claimed as sinusitis?  The examiner 
must provide detailed rationale for this 
opinion.

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

